Capital Income Builder 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email vpc@capgroup.com Vincent P. Corti Secretary July 2, 2010 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Capital Income Builder File Nos.033-12967 and 811-05085 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectuses and Statement of Additional Information since the electronic filing on June 30, 2010 of the Registrant’s Post-Effective Amendment No. 32 under the Securities Act of 1933 and Amendment No. 34 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti
